Case: 10-20508 Document: 00511450297 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-20508
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL SIMEON SADOWSKI,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-616-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Michael Simeon Sadowski appeals as substantively unreasonable his 97-
month sentence for possession of child pornography; he does not contest that the
sentence falls within the applicable guidelines range. We review the substantive
reasonableness of the sentence for an abuse of discretion. See Gall v. United
States, 552 U.S. 38, 51 (2007). This court has rejected Sadowski’s argument that
district courts err by giving credence to non-empirical Guidelines during
sentencing. See United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20508 Document: 00511450297 Page: 2 Date Filed: 04/19/2011

                                 No. 10-20508

Cir. 2009) (holding that a sentence within the applicable guidelines range is
entitled to a presumption of reasonableness even if the Guideline applied is not
empirically grounded). By arguing that the district court erred in its 18 U.S.C.
§ 3553(a) analysis, Sadowski invites this court to engage in impermissible
“substantive second-guessing of the sentencing court.” United States v. Cisneros-
Gutierrez, 517 F.3d 751, 767 (5th Cir. 2008).        He fails to overcome the
presumption of reasonableness afforded his sentence. See United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      AFFIRMED.




                                       2